COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


                                                  §
                                                                No. 08-21-00193-CV
                                                  §
  IN THE INTEREST OF                                               Appeal from the
                                                  §
  J.M.C.,                                                         65th District Court
                                                  §
  A CHILD.                                                     of El Paso County, Texas
                                                  §
                                                                (TC# 2020DCM0400)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the Court’s own motion to dismiss the appeal and

concludes that the appeal should be dismissed for want of jurisdiction. We therefore dismiss the

appeal for want of jurisdiction.

       It has been determined that Appellant is indigent for purposes of appeal; therefore, this

Court makes no other order with respect to the payment of costs on appeal. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 17TH OF DECEMBER, 2021.


                                             _________________________________________
                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.)(Sitting by assignment)